 1 Matthew L. Sharp, Esq.
   Nevada State Bar #4746
 2 432 Ridge Street
   Reno, Nevada 89501
 3 Telephone: (775) 324-1500
   Facsimile: (775) 284-0675
 4 matt@mattsharplaw.com
   and
 5 Denise A Bradshaw, Esq.
   Nevada State Bar #10521
 6 BRADSHAW LAW LLC
   603 Pine Street
 7 Elko, Nevada 89801
   Telephone: (775) 738-7444
 8 Facsimile: (775) 738-7455
   denise@bradshawlawnv.com
 9
   Attorneys for Plaintiffs
10
11                              UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13
   BRENNEN HOOPER;                       ) CASE NO.: 3:19-cv-00136-MMD-BNW
14 and, TERRY MADISON, individually and  )
   as SpecialAdministrator of the Estate of
                                         )
15 Corbin Madison, deceased;             )
                                         )
16                     Plaintiffs,       )
                                         )
17   vs.                                 )
                                         )
18   ELKO COUNTY SCHOOL DISTRICT;        )
     and, CHRISTOPHER McANANY;           )
19                                       )
                       Defendants.       )
20   ____________________________________)
21       STIPULATION AND ORDER FOR PROTECTIVE ORDER REGARDING
     DOCUMENTS AND TESTIMONY PERTAINING TO PROPRIETARY DOCUMENTS
22
23         WHEREAS the following, collectively referred to as “the Parties”, namely:
24         (1)     Brennen Hooper; Terry Madison, individually and as Special Administrator of the
25 Estate of Corbin Madison, deceased (collectively “Plaintiffs”), and
26         (2)     Elko County School District and Christopher McAnany (jointly “Defendants”) ,
27 by and through their respective counsel, enter into this Stipulation and Protective Order regarding
28 Confidential Information as set forth below:
 1          In order to protect the confidentiality of Confidential Information obtained by the parties in
 2 connection with this case, the parties hereby agree as follows:
 3          1.     Any party or non-party may designate as “confidential” (by stamping the relevant page
 4 or otherwise set forth herein) any document or response to discovery in which that party or non-party
 5 considers in good faith to contain information involving trade secrets, or confidential business or
 6 financial information, subject to protection under the Federal Rules of Civil Procedure or Nevada law
 7 (“Confidential Information”). Where a document or response consists of more than one page, the first
 8 page and each page on which confidential information appears shall be so designated.
 9          2.     A party of non-party may designate information disclosed during a deposition or in
10 response to written discovery as “confidential” by so indicating in said response or on the record at
11 the deposition. A party or non-party may designate in writing, within twenty (20) days after receipt
12 of said responses or of the deposition transcript for which the designation is proposed, that specific
13 pages of the transcript and/or specific responses be treated as “confidential” information. Any other
14 party may object to such proposal, in writing or on the record. Upon such objection, the parties shall
15 follow the procedure described in paragraph 8 below. After any designation made according to the
16 procedure set forth in this paragraph, the designated documents or information shall be treated
17 according to the designation until the matter is resolved according to the procedures described in
18 paragraph 8 below, and counsel for all parties shall be responsible for making all previously
19 unmarked copies of the designated material in their possession or control with the specified
20 designation.
21          3.     All information produced or exchanged in the course of this case (other than
22 information that is publicly available) shall be used by the party or parties to whom the information
23 is produced solely for the purpose of this case.
24          4.     Except with the prior written consent of other parties, or upon order of this Court
25 obtained upon notice to opposing counsel, Confidential Information shall not be disclosed to any
26 person other than:
27                 (a)     counsel for the respective parties to this litigation, including in-house counsel
28                         and co-counsel retained for this litigation;

                                                      -2-
 1                 (b)     employees of such counsel;
 2                 (c)     individual defendants, class representatives, any officer or employee of a
 3                         party, to the extent deemed necessary by Counsel for the prosecution or
 4                         defense of this litigation;
 5                 (d)     consultants or expert witnesses retained for the prosecution or defense of this
 6                         litigation, provided that each such person shall execute a copy of the
 7                         Certification annexed to this Order as Exhibit “A” (which shall be retained by
 8                         counsel to the party so disclosing the Confidential Information and made
 9                         available for inspection by opposing counsel during the pendency or after the
10                         termination of the action only upon good cause shown and upon order of the
11                         Court) before being shown or given any Confidential Information;
12                 (e)     any authors or recipients of the Confidential Information;
13                 (f)     the Court, Court personnel and court reporters; and
14                 (g)     witnesses (other than persons described in paragraph 4(e)). A witness shall
15                         sign the Certification before being shown a confidential document.
16                         Confidential Information may be disclosed to a witness who will not sign the
17                         Certification only in a deposition at which the party who designated the
18                         Confidential Information is represented or has been given notice that
19                         Confidential Information shall be designated “Confidential” pursuant to
20                         paragraph 2 above. Witnesses shown Confidential Information shall not be
21                         allowed to retain copies.
22           5.    Any persons receiving Confidential Information shall not reveal or discuss such
23 information to or with any person who is not entitled to receive such information, except as set forth
24 herein.
25           6.    No party or non-party shall file or submit for filing as part of the court record any
26 documents under seal without first obtaining leave of court. Notwithstanding any agreement among
27 the parties, the party seeking to file a paper under seal bears the burden of overcoming the
28 presumption in favor of public access to papers filed in court.

                                                       -3-
 1          7.      A party may designate as “Confidential” documents or discovery materials produced
 2 by a non-party by providing written notice to all parties of the relevant document numbers or other
 3 identification within thirty (30) days after receiving such documents or discovery materials. Any
 4 party or non-party may voluntarily disclose to others without restriction any information designated
 5 by that party or non-party as confidential, although a document may lose its confidential status if it
 6 is made public.
 7          8.      If a party contends that any material is not entitled to confidential treatment, such party
 8 may at any time give written notice to the party or non-party who designated the material. The party
 9 or non-party who designated the material shall have twenty-five (25) days from the receipt of such
10 written notice to apply to the Court for an order designating the material as confidential. The party
11 or non-party seeking the order has the burden of establishing that the document is entitled to
12 protection.
13          9.      Notwithstanding any challenge to the designation of material as Confidential
14 Information, all documents shall be treated as such and shall be subject to the provisions hereof unless
15 and until one of the following occurs:
16                  (a)     the party or non-party who claims that the material is Confidential Information
17                          withdraws such designation in writing; or
18                  (b)     the party or non-party who claims that the material is Confidential Information
19                          fails to apply to the Court for an order designating the material confidential
20                          within the time period specified above after receipt of a written challenge to
21                          such designation; or
22                  ( c)    the Court rules the material is not confidential.
23          10.     All provisions of this Order restricting the communication or use of Confidential
24 Information shall continue to be binding after the conclusion of this action, unless otherwise agreed
25 or ordered. Upon conclusion of the litigation, a party in possession of Confidential Information, other
26 than that which is contained in pleadings, correspondence and deposition transcripts, shall either (a)
27 return such documents no later than thirty (30) days after conclusion of this action to counsel for the
28 party or non-party who provided the information, or (b) destroy such documents within the time

                                                       -4-
 1 period upon consent of the party who provided the information and certify in writing within thirty
 2 (30) days that the documents have been destroyed.
 3          11.     The terms of this Order do not preclude, limit, restrict or otherwise apply to the use
 4 of documents at trial.
 5          12.     Nothing herein shall be deemed to waive any applicable privilege or work produce
 6 protection , or the affect the ability of a party to seek relief for an inadvertent disclosure of material
 7 protected by privilege or work product protection.
 8          13.     Any witness or other person, firm or entity from which discovery is sought may be
 9 informed of and may obtain the protection of this Order by written advice to the parties’ respective
10 counsel or by oral advice at the time of any deposition or similar proceeding.
11 DATED this 13th day of June, 2019.               DATED this 13th day of June, 2019.
12 MATTHEW L. SHARP, LTD.                           ERICKSON, THORPE & SWAINSTON
13
   By ___/s/ Matthew L. Sharp__                     By____/s/ Ann M. Alexander_______
14       Matthew L. Sharp                                 Ann M. Alexander
         Nevada State Bar #4746                           Nevada State Bar #7256
15       432 Ridge Street                                 99 W. Arroyo Sreet
         Reno, NV 89501                                   Reno, NV 89509
16       (775) 324-1500                                   (775) 786-3930
17 BRADSHAW LAW LLC                                         Attorneys for Defendants
18
   By___/s/ Denise A. Bradshaw______
19       Denise A. Bradshaw
         Nevada State Bar #10521
20       603 Pine Street
         Elko, NV 89801
21       (775) 738-7444
22 Attorneys for Plaintiffs
23                                                 ORDER
24          IT IS SO ORDERED.
25                                                               _________________________________
                                                            UNITED STATES
                                                            UNITED STATES MAGISTRATE
                                                                            DISTRICT JUDGE JUDGE
26
             June 14, 2019
     DATED:____________________________
27
28

                                                      -5-
 1                                         APPENDIX “A”
 2 ACKNOWLEDGMENT OF STIPULATION AND PROTECTIVE ORDER
   REGARDING DOCUMENTS AND TESTIMONY
 3 PERTAINING TO PROPRIETARY DOCUMENTS
 4 BRENNEN HOOPER, et al. v. ELKO COUNTY SCHOOL DISTRICT
   and CHRISTOPHER McANANY, Case No. 3:19-cv-00136-MMD_BNW
 5
           I, _________________________________, acknowledge that I have read the Stipulation and
 6
   Protective Order regarding Documents and Testimony Pertaining to Proprietary Documents entered
 7
   by the Court on _____________________________, 2019, in the above-entitled action. I understand
 8
   the terms of the Stipulation and Protective Order and agree to be bound by those terms. Prior to
 9
   signing this Acknowledgment, I have had an opportunity to consult with an attorney of my choosing
10
   to discuss the terms of the Stipulation and Protective Order and my obligations thereunder.
11
12 DATED: ______________________________                _____________________________________
                                                        Signature
13
14                                                      _____________________________________
                                                        Name Printed
15
16                                                      _____________________________________
                                                        Business Address
17
                                                        _____________________________________
18
19                                                      _____________________________________
20
21
22
23
24
25
26
27
28

                                                  -6-
